Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1-7 are pending.
Claims 8-20 are withdrawn by election without traverse.

Claim 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14,2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-7 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1 is directed to the abstract idea of a mental process.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claim 1 when “taken as a whole,” are directed to the abstract idea of a mental process. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…device…machine learning model…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-7 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-7 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 3 do include various elements that are not directed to the abstract idea.  These elements include, “…device…machine learning…” these amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig. 2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-7 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi et al. (US Pub. No. 2015/0088606) (hereinafter, Tyagi) in view of Burges et al. (US Pub. No. 2007/0094171) (hereinafter, Burges).

As per claim 1, 
Tyagi teaches, 

a method, comprising:
receiving, by a device, 
demand data associated with a product or a service, 
(paragraphs 158-162 discussing demand data as a parameter for the products/services, noting “…receiving at least the historical data and the demand data from a plurality of sources 200C…”)


a plurality of forecasting models, 
(paragraph 133, noting “…storing a plurality of forecasting models and the corresponding unique properties and a unique master list of their forecasting parameters, for each of the plurality of forecasting models 216…”)


Tyagi does not teach, however, Burges teaches, 
and a plurality of cost functions;
(paragraph 28, noting “… A variety of metrics, such as cost functions, can be used to evaluate learning system performance. Learning systems should be trained to optimize performance with respect to the metric or cost function that will be used to evaluate the learning system…”)	


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Burges within the invention of Tyagi with the motivation of training machine learning systems, given the large potential amount of data that Tyagi envisions. 

Tyagi teaches,

identifying, by the device, primary parameters for the plurality of forecasting models based on the demand data;
(paragraph 133, noting “…storing a plurality of forecasting models and the corresponding unique properties and a unique master list of their forecasting parameters, for each of the plurality of forecasting models 216…”)


utilizing, by the device, a model to rank the plurality of forecasting models…based on the primary parameters;
(paragraph 44, noting “…a ranking module provided with a set of ranking rules and configured to receive the set of forecasting models, the ranking module having a ranking processor adapted to process the received set of models in accordance with the set of ranking rules and thereby rank the set of forecasting models, in accordance with their ability to match with the characteristics of the predictor data elements and data streams…”)


Tyagi does not teach, however, Burges does teach,

… and the plurality of cost functions…
(paragraph 37, noting “…The quality of the learning system results may be measured using a large variety of cost functions or evaluation metrics. One such metric is the mean reciprocal rank (MRR),...”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Burges within the invention of Tyagi with the motivation of training machine learning systems, given the large potential amount of data that Tyagi envisions. 

Tyagi teaches,
selecting, by the device, a set of the primary parameters based on ranking the plurality of forecasting models… 
(paragraphs 54 and 55, noting “…a selection module configured to receive the set of ranked forecasting models and select a ranked forecasting model; a forecasting engine configured to receive the selected ranked forecasting model and the master list of its forecasting parameters…”)


Tyagi does not teach, however, Burges does teach,
…and the plurality of cost functions…
(paragraph 61, noting “…An objective of the training step is to minimize the cost function, thereby minimizing errors in the network. Results from the training are then used to adjust parameters of the network, such as weights or biases, in such a way that, if that pattern were presented for forward propagation again, the network would yield a lower cost…”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Burges within the invention of Tyagi with the motivation of training machine learning systems, given the large potential amount of data that Tyagi envisions. 
 

configured to apply state-space modeling to automate the determination of optimal parameter values
wherein the set of the primary parameters are optimum for the plurality of forecasting models as compared to the primary parameters not included in the set of the primary parameters;
(paragraphs 56 and 57, noting “…configured to apply state-space modeling to automate the determination of optimal parameter values…”)


identifying, by the device, secondary parameters for the plurality of forecasting models based on the demand data and the set of the primary parameters;
(paragraph 121, noting “The forecasting engine 28 further includes a second analyzer denoted by the reference numeral 28B which receives the forecasting parameters of the selected forecasting model. The second analyzer 28B makes use of state space modeling framework to automate the determination of optimal parameter values…”; Examiner further clarifying: the first identifying step for the primary parameters that is based on demand data is shown on Fig. 1, element 16 and the second identification step that is based on demand data and the primary parameters (essentially this would be demand data + demand data, since the primary parameters is based on demand data) is shown as Fig. 1, element 28 B.)


selecting, by the device, a set of the secondary parameters based on ranking the plurality of forecasting models and the plurality of cost functions, wherein the set of the secondary parameters are optimum for the plurality of forecasting models as compared to the secondary parameters not included in the set of the second parameters;
(paragraph 121, see above notation)


selecting, by the device, a forecasting model, from the plurality of forecasting models, based on the set of the primary parameters and the set of the secondary parameters; and performing, by the device, one or more actions based on selecting the forecasting model.
(paragraphs 131 and 132 Examiner noting: the preceding paragraphs discussing in great detail how the secondary parameters (which have already been established as the demand data twice) are refined (i.e. error corrected) and then placed into the forecasting models that is eventually selected by the prior art invention)

As per claim 2,
Tyagi teaches,
the method of claim 1, wherein the plurality of forecasting models include a plurality of the time series decomposition models.
(paragraph 108, noting “ ability to analyze structural characteristics of the time-series data along with the trend indicators and the causal information, and make use of pattern recognition techniques to classify the behavior and use the structural characteristics and the behavior to automatically determine the best forecasting model…”)

As per claim 3,
Tyagi teaches,
the method of claim 1, further comprising:
processing the plurality of forecasting models, with a machine learning model, to generate a plurality of optimized forecasting models as compared to the plurality of forecasting models.
(paragraph 184, noting “The proposed tool accurately identifies the errors involved in the generated forecast and dynamically adjusts the corresponding forecasting model in order to optimize the forecast and reduce the occurrence of forecast errors…”)


As per claim 4,
Tyagi teaches,
the method of claim 1, wherein selecting the set of the primary parameters comprises:
processing the demand data, with the plurality of forecasting models and based on the primary parameters and ranking the plurality of forecasting models, to generate output data;
(paragraphs 131 and 132 with preceding paragraphs, wherein the prior art discussion of errors is functioning as output data) 

Tyagi does not teach, however, Burges does teach
processing the demand data and the output data, with the plurality of cost functions and based on ranking the plurality of cost functions, to determine differences between the demand data and the output data; 
(Figs. 8-10 and paragraph 38 discussing ranking of cost functions)

and

selecting the set of the primary parameters based on the differences between the demand data and the output data
(paragraph 77 (read in light of 80) and Fig.10, noting on paragraph 77, “…The estimated gradient indicates amount and direction that the learning system output should be adjusted. The estimated gradients can be selected based upon a set of rules to reflect the cost function that will be used to test the learning system…”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Burges within the invention of Tyagi with the motivation of training machine learning systems, given the large potential amount of data that Tyagi envisions. 

As per claim 5,
Tyagi teaches,
the method of claim 1, wherein selecting the set of the secondary parameters comprises:
processing the demand data, with the plurality of forecasting models and based on the secondary parameters and ranking the plurality of forecasting models, to generate output data;
(paragraphs 131 and 132 with preceding paragraphs, wherein the prior art discussion of errors is functioning as output data) 

processing the demand data and the output data, with the plurality of cost functions and based on ranking the plurality of cost functions, to determine differences between the demand data and the output data; and
(Figs. 8-10 noting element 1010 and paragraph 38)

selecting the set of the secondary parameters based on the differences between the demand data and the output data
(paragraph 77 (read in light of 80) and Fig.10, noting on paragraph 77, “…The estimated gradient indicates amount and direction that the learning system output should be adjusted. The estimated gradients can be selected based upon a set of rules to reflect the cost function that will be used to test the learning system…”)


As per claim 6,
Tyagi teaches, 
the method of claim 1, wherein performing the one or more actions comprises one or more of:
providing the forecasting model to a client device or a server device; utilizing the forecasting model to implement one or more pricing actions for the product or the service; utilizing the forecasting model to implement one or more promotions for the product or the service;

calibrating the forecasting model based on a Bayesian tuning technique;
(paragraph 115, noting “ removal of specification bias using step-wise regression or Bayesian shrinkage…”)

 or
generating one or more predictions with the forecasting model.


As per claim 7,
Tyagi teaches,
the method of claim 1, wherein selecting the set of the primary parameters comprises:
simultaneously processing the demand data, with each of the plurality of forecasting models and based on a rank of each of the plurality of forecasting models and the primary parameters, to generate output data;
(Fig. 1 A and Fig. 4)
simultaneously processing the demand data and the output data, with each of the plurality of cost functions and based on a rank of each of the plurality of cost functions, to determine differences between the demand data and the output data; and
(Fig. 1 A and Fig. 4)
selecting the set of the primary parameters based on the differences between the demand data and the output data
(paragraphs 54-57).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623